Citation Nr: 0016696	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-01 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran had active service from July 2, 1991, to August 
23, 1997.  She had an additional six years, nine months, and 
21 days of active service, and six years and 12 days of 
inactive service, prior to July 2, 1991.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
June 1998 decision by the RO. 

The RO has characterized the issue on appeal as entitlement 
to service connection for alcoholic dementia with depression.  
It appears clear from the available medical evidence, 
however, that "alcohol dementia" and "depression" 
represent separate and distinct diagnoses.  It further 
appears from the record that the veteran intentionally 
limited her notice of disagreement to the issue of service 
connection for depression only.  She stated, "I disagree 
with the VA's decision on my depression and I would like to 
[be] re-evaluated for that condition."  Consequently, the 
Board has re-characterized the issue on appeal as set forth 
above.

In May 1999, the veteran submitted additional evidence for 
the Board's consideration, along with a motion for good 
cause.  See 38 C.F.R. § 20.1304(b) (1999).  She explained 
that she had experienced a delay in obtaining the evidence 
from the doctor.  Good cause having been shown, the Board 
hereby accepts the evidence for review and consideration.


FINDING OF FACT

The veteran's depression is attributable to her active 
military service.



CONCLUSION OF LAW

The veteran has depression that is the result of disease 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection should be 
granted for depression.  She maintains that she was treated 
for depression within 12 months of her separation from active 
service.  She further maintains that the condition can be 
attributed to pain associated with service-connected 
disorders of her cervical and lumbar spine.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

In the present case, the Board finds that the evidence 
supports an award of service connection for depression.  The 
veteran's file contains medical records showing that she was 
treated for a depressive disorder during service in April 
1995, and that she suffers from depression currently.  The 
file also contains two opinions linking her current 
depression to service; one from Edwin W. Hoeper, M.D., dated 
in July 1998, to the effect that the current disorder had its 
onset in service, and another from a VA social worker, 
contained in a March 1999 outpatient treatment record, to the 
effect that the disorder can be attributed to a loss of 
independence secondary to decreased ambulatory and functional 
abilities due to disability associated with service-connected 
disorders of her cervical and lumbar spine.  These opinions 
are uncontradicted by other opinion evidence of record, and 
appear to be based on a sound analysis of the veteran's 
medical and military history.   The evidence, at a minimum, 
gives rise to a reasonable doubt on the question of service 
connection.  38 C.F.R. § 3.102 (1999).  Service connection 
for depression is therefore granted.


ORDER

Service connection for depression is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

